Exhibit 10.14




January 26, 2012







Health Enhancement Products, Inc.

7 West Square Lake Rd.

 Bloomfield Hills, MI 48302

Scottsdale, AZ  85260




Attn:  Philip M. Rice, II, CFO




Ladies and Gentlemen:




The undersigned hereby subscribe to the acquisition of (i) a subordinated
convertible note in the aggregate principal amount of up to $500,000 (such Note
is convertible into common stock of Health Enhancement Products, Inc., a Nevada
corporation (the “Company”), on the terms and conditions set forth in the
Subordinated Convertible Note of even date and (ii) warrants to purchase up to
833,333 shares of Common Stock on the terms and conditions set forth in the
Warrant Agreement of even date.  The undersigned agrees to advance $332,000
immediately and the remaining $168,000 prior to February 3, 2012.  The
undersigned agrees that no Note or Warrant shall be issued until after February
3, 2012, at which time the Company shall issue (i) a Note in the principal
amount of $500,000 and (ii) warrants to purchase 833,333 shares of Common Stock,
provided however, that if the undersigned shall fail to invest the second
tranche in the amount of $168,000, then, in such case, the Company shall issue
(i) a Note in the principal amount of $332,000 and (ii) warrants to purchase
553,333 shares of Common Stock.  The Notes and the Warrants (as well as the
underlying shares) are referred to collectively herein as the “Securities.”




In connection with the purchase of the Securities, the undersigned acknowledges,
warrants and represents to and agrees with the Company as follows:




1.

The undersigned is acquiring the Securities for investment for his/her/its own
account and without the intention of participating, directly or indirectly, in a
distribution of the Securities, and not with a view to resale or any
distribution of the Securities, or any portion thereof.




2.

The undersigned has such knowledge and experience in financial and business
matters that he/she/it is capable of evaluating the merits and risks of this
investment.  The undersigned has consulted with his/her/its own professional
representatives as he/she/it has considered appropriate to assist in evaluating
the merits and risks of this investment.  The undersigned has carefully reviewed
all of the Company’s filings with the Securities and Exchange Commission.  The
undersigned has had access to and an opportunity to question the officers of the
Company, or persons acting on their behalf, with respect to material information
about the Company, and, in connection with the evaluation of this investment,
has, to the best of his/her/its knowledge, received all information and data
with respect to the Company that the undersigned has requested and which is
necessary to enable the undersigned to make an informed decision regarding the
purchase of the Securities.  The undersigned is acquiring the Securities based
solely upon his/her/its independent examination and judgment as to the prospects
of the Company.  The undersigned acknowledges that minimum amount of the
offering with respect to the Securities is $340,000.  The undersigned
acknowledges that once the Company accepts the minimum subscription amount, the
Company may use the funds representing the purchase price of the Securities for
general corporate purposes.




3.

The Securities were not offered to the undersigned by means of publicly
disseminated advertisements or sales literature.




4.

The undersigned acknowledges that an investment in the Securities is speculative
and involves a high degree of risk and the undersigned may have to continue to
bear the economic risk of the investment in the Securities for an indefinite
period.  An investment in the Company involves a high degree of risk because,
among other reasons, the Company (i) has only a nominal amount of revenue; (ii)
is experiencing significant negative cash flow and operating losses; (iii) has a
substantial working capital deficiency; and (iv) has an immediate and urgent
need for additional capital.  The undersigned acknowledges that the foregoing
factors raise substantial doubt about the Company’s ability to continue as a
going concern as disclosed in the Company’s Form 10K for the year ended December
31, 2010.  The undersigned acknowledges that, as a result of all of the
foregoing, among other reasons, there is a significant risk that the undersigned
could sustain a total loss of its investment in the Company.




5.

The undersigned acknowledges that the Securities are being sold to the
undersigned without registration under any state or federal law requiring the
registration of securities for sale, and accordingly will constitute “restricted
securities” as defined in Rule 144 of the U.S. Securities and Exchange
Commission.  Consequently, the transferability of the Securities is restricted
by applicable United States Federal and state securities laws.  The undersigned
understands that the Company’s common stock is currently quoted on the OTC
Bulletin Board (in the “over-the-counter” market), and is highly illiquid.





--------------------------------------------------------------------------------




6.

In consideration of the acceptance of this subscription, the undersigned agrees
that the Securities will not be offered for sale, sold or transferred by the
undersigned other than pursuant to (i) an effective registration under the
Securities Act of 1933, as amended (“the Act”), an exemption available under the
Act or a transaction that is otherwise in compliance with the Act; and (ii) an
effective registration under the securities law of any state or other
jurisdiction applicable to the transaction, an exemption available under such
laws, or a transaction that is otherwise in compliance with such laws.




7.

The undersigned understands that no U.S. federal or state agency has passed upon
the offering of the Securities or has made any finding or determination as to
the fairness of any investment in the Securities.




8.

The undersigned agrees not to disclose or use any information provided to the
undersigned by the Company or any of its agents in connection with the offering
of the Securities, except for the purpose of evaluating an investment in the
Securities.




9.

The residence address of the undersigned is as set forth below.




10.

The undersigned is an “accredited investor” as defined in Appendix A hereto




11.

The undersigned agrees to indemnify and hold harmless the Company and its
officers, directors, employees and agents from and against any and all costs,
liabilities and expenses (including attorneys’ fees) arising out of or related
in any way to any breach of any representation or warranty contained herein.




12. That no person, other than Oxford Holdings, LLC is entitled to any
commission, finder’s fees or similar remuneration in connection with the
investment in the Company contemplated hereby.




13. This Agreement shall survive the closings contemplated hereby.




Executed as an instrument under seal.







The Venture Group, LLC







/s/ Jeff Rice

 

By: David J. Rice, Managing Member

Duly authorized










ACCEPTANCE OF SUBSCRIPTION

 

 

 

Health Enhancement Products, Inc.

 

 

 

/s/ Philip Rice

 

By: Philip Rice

 

       Philip M. Rice, II, CFO

 

 

 

Executed Effective as of:

 




January 26, 2012

 

 

 













[Intentionally Left Blank]





2




--------------------------------------------------------------------------------

APPENDIX A




An “Accredited Investor” within the meaning of Regulation D under the Securities
Act of 1933 includes the following:




Organizations




(1)

A bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934;
insurance company as defined in section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(2)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.




(3)

A trust (i) with total assets in excess of $5,000,000, (ii) not formed for the
specific purpose of acquiring the Securities, (iii) whose purchase is directed
by a person who, either alone or with his purchaser representative, has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the proposed investment.




(4)

A corporation, business trust, partnership, or an organization described in
section 501(c)(3) of the Internal Revenue Code, which was not formed for the
specific purpose of acquiring the Securities, and which has total assets in
excess of $5,000,000.




(5)

An entity, all of whose equity owners are “accredited investors”, as defined
herein.




Individuals




(6)

Individuals with income from all sources for each of the last two full calendar
years whose reasonably expected income for this calendar year exceeds either of:




(i)

$200,000 individual income; or

(ii)

$300,000 joint income with spouse.

NOTE:

Your "income" for a particular year may be calculated by adding to your adjusted
gross income as calculated for Federal income tax purposes any deduction for
long term capital gains, any deduction for depletion allowance, any exclusion
for tax exempt interest and any losses of a partnership allocated to you as a
partner.

(7)

Individuals with net worth as of the date hereof (individually or jointly with
your spouse), including the value of home, furnishings, and automobiles, in
excess of $1,000,000.




(8)

Directors, executive officers or general partners of the Issuer.





3


